DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is rendered indefinite because of the term “kinds” in line 5 of the claim.  The addition of the term “kinds” to an otherwise definite expression extends the scope of the expression “blocked isocyanate compounds” so as to render it indefinite.  Regarding claim 1, the term "kinds" renders the claim indefinite because it is unclear whether the limitation(s) following the term are part of the claimed invention.  See MPEP § 2173.05(d).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over  Durairaj et al., U.S. Pre Grant Publication 2007/0205393 in view of Tachibana et al., JP 2011-236388.
	
	Regarding claims 1, 3 and 5-6, Durairaj discloses rubber reinforcing material that are treated with a first dip solution comprising a resorcinol-blocked isocyanate composition wherein the first dip treatment generally activates the fiber surface to enhance the interaction a second dip solution, i.e. RFL formulation [adhesive treatment] [0116]. Paragraphs 0012-0013 discloses first and second resorcinol blocked isocyanate compositions comprising Formula (IIA) and Formula (IIIA) wherein X and Y are different and each of X and Y is or comprises independently alkylene, cycloalkylene, heterocycle or heteroarylene or combinations thereof.   Paragraph 0019 discloses that the resorcinol-blocked isocyanate has at least two unblocking temperatures.   Paragraph 0031 discloses that the reinforcing material can be in the form of fiber cords [see also paragraphs 0004, 0042, 0111].  Paragraph 0063 discloses that the resorcinol compound can be optionally replaced partially or completely with at least another isocyanate blocking agent such as imidazoles [aromatic heterocyclic]  or oximes [aliphatic].  Paragraph 0064 discloses that the mole ratio of the resorcinol compound to the at least another isocyanate blocking agent can be from about 1:99 to about 99:1 or from 5:95 to about 95:5.  Paragraph 0069 discloses that the blocked isocyanate composition includes two diisocyanate compounds.  Paragraph 0069 discloses that each of the diisocyanates is an aliphatic diisocyanate such as 1,6 HDI.  Paragraph 0067 discloses a trimer of hexamethylene 1,6-diisocyanate. Paragraph 0070 discloses that when two isocyanate compounds are used, the mole ratio of the two isocyanate compounds can be between about 99:1 and about 1:99.  Paragraph 0073 discloses heating of the two blocked isocyanate compounds.  Paragraphs 0116-0118 disclose that the cords are first dipped with the blocked isocyanate composition and heated and then dipped with an adhesive [RFL] and dried in an oven.
	Durairaj is silent to the specific composition of an aromatic-blocked isocyanate and an aliphatic-blocked isocyanate.  However, Durairaj teaches in paragraph 0063 discloses that the resorcinol compound can be optionally replaced partially or completely with at least another isocyanate blocking agent such as imidazoles [aromatic heterocyclic]  or oximes [aliphatic].  Paragraph 0064 of Durairaj discloses that the mole ratio of the resorcinol compound to the at least another isocyanate blocking agent can be from about 1:99 to about 99:1 or from 5:95 to about 95:5.    Tachibana discloses a composition that includes a blocked isocyanate containing an aliphatic isocyanate and/or alicyclic isocyanate wherein the composition which can be dissociated at low temperatures includes an oxime-based [aliphatic] blocking isocyanate and a pyrazole-based [aromatic] blocking isocyanate [abstract].  Paragraph 0082 discloses that the total blocking agent includes an oxime-based blocking agent present in the amount of 30 to 70 mol% and pyrazole-based blocking agent in the amount of 30 to 70 mol% [see also paragraph 0033].  Paragraph 0038 discloses that the blocking agent may also include an imidazole blocking agent in combination with the oxime blocking agent.  Paragraph 0048 of Tachibana discloses imidazole-based blocking agents that can include benzimidazole. Paragraph 0082 discloses that the pyrazole-based blocked isocyanate is present in a higher amount.  Paragraph 0126 discloses that the isocyanate is a trimer of hexamethylene 1,6-diisocyanate.  The abstract of Tachibana discloses that the blocked isocyanate composition improves adhesion with a substrate. Table 1 of Tachibana discloses that the pyrazole based [aromatic heterocyclic] blocked isocyanate has a lower unblocking temperature than the oxime-based [aliphatic] blocked isocyanate in Examples 1 and 2.  Both Durairaj and Tachibana teach isocyanates blocked with aromatic and aliphatic blocking agents wherein the isocyanate is a trimer of hexamethylene 1,6-diisocyanate; thereby, making Durairaj and Tachibana analogous art.  It would have been obvious to one of ordinary skill in the art before the effecting filing date of the invention to utilize the composition of Tachibana as the blocked isocyanate composition motivated by the desire to obtain a fiber cord having enhanced adhesive properties due to the composition being dissociated at low temperatures.  

	Regarding claim 2, paragraph 0004 discloses resorcinol-blocked isocyanates.  Paragraph 0063 discloses that the resorcinol can be partially replaced with at least another isocyanate blocking agent such as imidazoles [e.g. benzimidazole, 2-phenylmidazole] [heterocyclic aromatic].   Paragraph 0064 discloses that the mole ratio of the resorcinol compound to the at least another isocyanate blocking agent can be from about 1:99 to about 99.1.


	Regarding claim 4, paragraph 0067 of Durairaj discloses a trimer of hexamethylene 1,6-diisocyanate [1,6-HDI].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786